                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 12-853-GW                          JS-3

 Defendant           RAFAEL RIVERA-SALOMON                                   Social Security No. N         O   N   E
 akas:   Rafa                                                                (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.       07   01    2019

  COUNSEL                                                                Joel C. Koury, CJA
                                                                            (Name of Counsel)

    PLEA             U GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          18 U.S.C. § 1956(h): CONSPIRACY TO LAUNDER MONEY as charged in the Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of: TWELVE (12) MONTHS AND ONE (1) DAY (to
                     be released by noon on August 9, 2019).

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and
is not likely to become able to pay any fine.

The Court has entered a money judgment of forfeiture against the defendant, which is hereby incorporated by reference into this
judgment and is final.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Rafael Rivera-Salomon, is hereby
committed on Count 1 of the Indictment to the custody of the Bureau of Prisons for a term of Twelve (12) Months and One (1) Day
(to be released noon on August 9, 2019).

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 3 years under the following terms
and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
                     Office and General Order 18-10.

         2.          The defendant shall not commit any violation of local, state, or federal law or ordinance.

         3.          During the period of community supervision, the defendant shall pay the special assessment in accordance
                     with this judgment's orders pertaining to such payment.

         4.          The defendant shall cooperate in the collection of a DNA sample from the defendant.
         5.          The defendant shall comply with the immigration rules and regulations of the United States, and if deported

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 1 of 4
 USA vs.       3. RAFAEL RIVERA-SALOMON                                          Docket No.:       CR 12-853-GW

                     from this country, either voluntarily or involuntarily, not reenter the United States illegally. The defendant
                     is not required to report to the Probation & Pretrial Services Office while residing outside of the United
                     States; however, within 72 hours of release from any custody or any reentry to the United States during the
                     period of Court-ordered supervision, the defendant shall report for instructions to the United States Probation
                     Office located at: the United States Court House, 312 North Spring Street, Room 600, Los Angeles, California
                     90012.

         6.          The defendant shall not engage, as whole or partial owner, employee or otherwise, in any business involving
                     currency exchange without the express approval of the Probation Officer prior to engaging in such
                     employment. Further, the defendant shall provide the Probation Officer with access to any and all business
                     records, client lists, and other records pertaining to the operation of any business owned, in whole or in part,
                     by the defendant, as directed by the Probation Officer.

The Government's request to dismiss the remaining counts of the underlying Indictment is granted.

The Court advises defendant of his rights to an appeal. The Court recommends, but does not order, that defendant serve
his term at the Metropolitan Detention Center in Los Angeles, California.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
 and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
 the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
 a warrant and revoke supervision for a violation occurring during the supervision period.




              July 2, 2019
              Date                                                    GEORGE H. WU, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
 officer.

                                                                      Clerk, U.S. District Court



              July 2, 2019                                      By    /s/ Javier Gonzalez
              Filed Date                                              Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                             STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                             While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 2 of 4
 USA vs.      3. RAFAEL RIVERA-SALOMON                                               Docket No.:       CR 12-853-GW


 1.    The defendant must not commit another federal, state, or local      9.    The defendant must not knowingly associate with any persons
       crime;                                                                    engaged in criminal activity and must not knowingly associate with
 2.    he defendant must report to the probation office in the federal           any person convicted of a felony unless granted permission to do so
       judicial district of residence within 72 hours of imposition of           by the probation officer. This condition will not apply to intimate
       a sentence of probation or release from imprisonment, unless              family members, unless the court has completed an individualized
       otherwise directed by the probation officer;                              review and has determined that the restriction is necessary for
 3.    The defendant must report to the probation office as instructed           protection of the community or rehabilitation;
       by the court or probation officer;                                  10.   The defendant must refrain from excessive use of alcohol and must
 4.    The defendant must not knowingly leave the judicial district              not purchase, possess, use, distribute, or administer any narcotic or
       without first receiving the permission of the court or probation          other controlled substance, or any paraphernalia related to such
       officer;                                                                  substances, except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the           11.   The defendant must notify the probation officer within 72 hours of
       probation officer, unless legitimately asserting his or her Fifth         being arrested or questioned by a law enforcement officer;
       Amendment right against self-incrimination as to new criminal       12.   For felony cases, the defendant must not possess a firearm,
       conduct;                                                                  ammunition, destructive device, or any other dangerous weapon;
 6.    The defendant must reside at a location approved by the             13.   The defendant must not act or enter into any agreement with a law
       probation officer and must notify the probation officer at least          enforcement agency to act as an informant or source without the
       10 days before any anticipated change or within 72 hours of an            permission of the court;
       unanticipated change in residence or persons living in              14.   As directed by the probation officer, the defendant must notify
       defendant’s residence;                                                    specific persons and organizations of specific risks posed by the
 7.    The defendant must permit the probation officer to contact him            defendant to those persons and organizations and must permit the
       or her at any time at home or elsewhere and must permit                   probation officer to confirm the defendant’s compliance with such
       confiscation of any contraband prohibited by law or the terms             requirement and to make such notifications;
       of supervision and observed in plain view by the probation          15.   The defendant must follow the instructions of the probation officer
       officer;                                                                  to implement the orders of the court, afford adequate deterrence
 8.    The defendant must work at a lawful occupation unless                     from criminal conduct, protect the public from further crimes of the
       excused by the probation officer for schooling, training, or              defendant; and provide the defendant with needed educational or
       other acceptable reasons and must notify the probation officer            vocational training, medical care, or other correctional treatment in
       at least ten days before any change in employment or within               the most effective manner.
       72 hours of an unanticipated change;




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 3 of 4
 USA vs.     3. RAFAEL RIVERA-SALOMON                                            Docket No.:      CR 12-853-GW


         The defendant must also comply with the following special conditions (set forth below).


      STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine
 or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may
 be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however,
 are not applicable for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay
 the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address
 or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

           The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
 § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party
 or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for
 probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

       CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing
 credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate
 financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant
 must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank
 accounts, including any business accounts, must be disclosed to the Probation Officer upon request.

          The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                           These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 4 of 4
                                                                  RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                             CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
 and in my legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                            FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
term of supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 4
